﻿

﻿

﻿

﻿

﻿

CONFIDENTIAL

﻿

February 27, 2020

﻿

Michelle Wilson

﻿

Re:Separation from Employment/Revised

﻿

Dear Michelle:

﻿

This revised letter agreement (the “Agreement”) sets forth the terms and
conditions of the termination of your employment with World Wrestling
Entertainment, Inc., including its current and former subsidiaries and
affiliated entities (collectively “WWE”). 

﻿

Your employment with WWE terminated effective January 30, 2020 (“Termination
Date”).    

﻿

1.



WWE provided or will provide you with:

a.your regular salary, less applicable withholdings and deductions, through your
Termination Date in accordance with WWE’s regular payroll procedures and dates;

b.         a lump-sum payment, less applicable withholdings and deductions,
which represents the value of your accrued, unused vacation as of the
Termination Date, if any;  

c.written notification in a separate letter regarding your eligibility for
continued group health insurance coverage after the Termination Date pursuant to
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) and at your own
expense; and

d.Equity Vesting:  Pursuant to the terms of the WWE Omnibus Incentive Plan, all
unvested Restricted and Performance Stock units, if any, are hereby forfeited.  
   

2.In consideration for signing this Agreement, not revoking this Agreement as
set forth herein, and complying with the promises, covenants and releases set
forth in this Agreement, WWE will provide you with the following payments and
other benefits in the manner specified in this Agreement.  This Agreement is
entered into to amicably resolve potential disputes between you and WWE, and
therefore, it is not, and may not be cited as, and does not constitute any
admission by WWE or you of any violation of any law or legal obligation with
respect to any aspect of your employment or termination from
employment.  Furthermore, nothing in this Agreement shall be construed to limit
the rights and remedies of WWE, except as set forth herein.

a.            Salary and Benefit Continuation: After the Termination Date and
seven (7) days following your acceptance and execution of this Agreement (within
which you have not revoked



--------------------------------------------------------------------------------

 

that acceptance), and after confirmation from you that you have returned any and
all WWE-owned property to Human Resources, you will be paid eighteen (18) months
of your base salary (on a bi-weekly basis) as of the Termination Date, less
applicable withholdings and deductions, in accordance with WWE’s regular payroll
procedures and dates (“Salary Continuation Period”).  During that portion of the
Salary Continuation Period you remain eligible for, and on the condition that
you timely elect, group health insurance coverage continuation pursuant to
COBRA, WWE shall pay the portion of your COBRA premium in the same percentage as
it paid toward your health insurance premium during your employment.   All other
employee benefits shall cease immediately as of your Termination Date.

 

b.2019 MIP Bonus Payment:  In addition to those payments and benefits set forth
above, you are eligible for a discretionary bonus payment pursuant to WWE’s
discretionary bonus plan at the standard time that WWE determines then active
employee bonuses, and payable at the standard time, but no later than March 31,
2020. This payment will be subject to ordinary withholdings and deductions.

﻿

c.COBRA: You will be afforded COBRA coverage in accordance with applicable law
at your cost after the end of the Benefit Continuation period referred to above.

3.(a) In consideration of the payments and benefits described above, you hereby
waive, release and forever discharge WWE, and its parents, subsidiaries, and
related entities, and its and their respective current and former predecessors,
successors, parents, subsidiaries, assigns, representatives, agents, attorneys,
contractors, shareholders, officers, principals, directors and employees, either
individually and/or in their official capacities (collectively, “WWE Parties”),
from any and all claims of any kind or nature, debts, obligations, promises,
covenants, agreements, contracts, suits, actions, causes of action, judgments,
damages, expenses, demands, in law or in equity, known or unknown, suspected or
unsuspected (“Claims”), which you ever had, now have, or which you may have,
against any of the WWE Parties arising from the beginning of the world until the
date of your execution of this Agreement, including but not limited to all
claims (whether known or unknown, suspected or unsuspected) arising out of or
regarding your employment with or termination of employment from WWE, any claim
for wages, salary, bonuses or benefits not expressly provided for in this
Agreement, subject to applicable law, any contract (express or implied), any
claim for equitable relief or recovery of economic, compensatory, punitive or
other damages or monies, or attorneys’ fees; claims based on any tort; and all
claims for alleged discrimination including, but not limited to, claims based
upon age, race, color, sex, sexual orientation, gender identity, sexual
harassment, marital status, religion, national origin, disability, or
retaliation, including any claim, asserted or unasserted, which has arisen or
which may arise under Title VII of the Civil Rights Act; the Equal Pay Act; the
Age Discrimination in Employment Act; the Older Workers Benefit Protection Act;
the Americans With Disabilities Act;  the Genetic Information Nondiscrimination
Act; any and all Civil Rights Acts; 42 U.S.C. § 1981; the Employee Retirement
Income Security Act; the Family and Medical Leave Act; the Worker Adjustment and
Retraining Notification Act; the Fair Credit Reporting Act; the Immigration
Reform and Control Act; the Corporate and Criminal Fraud Accountability Act, 18
U.S.C. § 1514A, also known as the Sarbanes Oxley Act; the Connecticut Fair
Employment Practices Act, the Connecticut Wage and Hour Statutes (to the maximum
extent permissible under law), the Connecticut Family and Medical Leave Act,
Connecticut General Statutes Section 31-51m, Connecticut General Statutes
Section 31-51q; any and all applicable Connecticut and any other state’s
anti-discrimination and related statutes or any common law; and any other
federal, state or local laws, rules, regulations or ordinances, whether equal
employment opportunity laws, rules, regulations or ordinances or otherwise; any
right or claim under any WWE severance, compensation, pension, welfare,



 

--------------------------------------------------------------------------------

 

or stock plans or policies (except those rights vested and accrued); and any
claims based on any other statutory or common law right or theory, except as set
forth in Paragraph 4(b) below. 

(b)    In further consideration of the payments and benefits provided herein,
you agree you remain bound by, and thus re-affirm your obligations pursuant to
those provisions set forth in the March 12, 2015 and March 18, 2018 Performance
Stock, Retention and Non-Competition Agreements to the extent their provisions
apply post-termination of employment, which provisions are hereby incorporated
by reference as if fully set forth in this Agreement (copies also attached
hereto).  Notwithstanding the foregoing, in view of the additional consideration
provided under this Agreement, you also agree that the Non-Compete Period
defined in Paragraph 7, and the Non-Solicit Period referred to in Paragraphs 8
and 9 of the March 12, 2015 and March 18, 2018 Agreements shall be and are
hereby extended from twelve (12) to eighteen (18) months in duration.

﻿

(c)    During the Salary Continuation Period, you agree to notify WWE in writing
within five (5) business days if you accept an offer of employment and/or intend
to start or take an ownership interest in a business, whether alone or with
others. In the event you accept an offer of employment, the written notice shall
identify the name and location of the new employer, your job title, and the
nature of your duties. In the event you determine to start or take an ownership
interest in a business alone or with others, the written notice shall identify
the name and location of the business, the nature of the business, and the
identity of any other person(s) and/or entities who has/have
an  ownership  interest  in  the business. You further  agree that the failure
to  provide such written notice shall be grounds to  terminate  all payments
under this Agreement, and to reimburse WWE for any payments made to  you after
any written notice required by this Section  was otherwise  due but  not  given
by you. Written notice pursuant to this Section should be sent to the General
Counsel of WWE with a copy to the Senior Vice President of Human Resources.

(d)    You hereby confirm that you have resigned from the Boards of Directors of
WWE and its subsidiaries. 

(e)    Nothing contained herein shall waive or modify any rights of WWE under
this Agreement or the terms of the March 12, 2015 and March 18, 2018 Performance
Stock, Retention, and Non-Compete Agreements which survive termination of your
employment. 

4.(a) You warrant and represent that as of the date on which you execute this
Agreement, you have not filed or caused to be filed any lawsuits, claims,
complaints, actions, proceedings or arbitrations in any form or forum against
any of the WWE Parties.  Pursuant to and as a part of your waiver, release and
discharge of the WWE Parties as set forth herein, subject to the exceptions
listed below, you agree, to the fullest extent permitted by law, not to sue or
file a charge, complaint, grievance or demand for arbitration against any of the
WWE Parties in any form or forum, or otherwise participate voluntarily in any
claim, arbitration, suit, action, investigation or other proceeding which
relates to any matter that involves any of the WWE Parties, and that arises out
of facts or events which occurred at any time up to and including the date of
your execution of this Agreement, unless required to do so by court order,
subpoena or other directive by a court, administrative agency, arbitration panel
or legislative body, or unless required to enforce this Agreement. 

(b) Nothing in this Agreement shall prevent you (or your attorneys) from:  (i)
commencing an action or proceeding to enforce or interpret this Agreement; (ii)
filing a charge  of discrimination with or initiating and/or participating in
any investigation conducted by any federal or state administrative



 

--------------------------------------------------------------------------------

 

agency, including, but not limited to, the Equal Employment Opportunity
Commission, the Connecticut Commission on Human Rights and Opportunities or any
other applicable agency with jurisdiction; (iii) filing a complaint, or
otherwise communicating, with the Securities and Exchange Commission; (iv)
exercising your rights under the Older Workers’ Benefit Protection Act of 1990
to challenge the validity of your waiver of claims arising under the Age
Discrimination in Employment Act as set forth in Paragraph 3 of this Agreement;
(v) enforcing your rights to indemnification that you have under WWE's Amended
and Restated By-Laws, dated October 14, 1999, as amended on May 17, 2002, or
that you may have under the certificate of incorporation, any affiliate's
by-laws or equivalent governing documents of WWE or its subsidiaries or
affiliates, or the laws of the State of Delaware or any other state of which
such subsidiary or affiliates is a domiciliary; (vi) enforcing your rights to
insurance coverage under any directors' and officers' personal liability
insurance or fiduciary insurance policy; (vii) enforcing your rights with
respect to your account under WWE's 401(k) plan; and/or (viii) filing a
factually accurate claim for unemployment insurance benefits.  However, to the
extent any such action under (ii) may be brought by a third party or by you, you
expressly waive any claim or right to any form of monetary or other damages in
connection with any such action.    

(c)  WWE warrants and represents that as of the date on which it executes this
Agreement, WWE has not filed or caused to be filed any lawsuits, claims,
complaints, actions, proceedings or arbitrations in any form or forum against
you.

5.You understand and agree that you are not entitled to and would not receive
the payments and benefits described above in Paragraph 2 unless you execute this
Agreement, do not revoke your acceptance within seven (7) days, and comply with
the terms of this Agreement.  You also acknowledge and agree that the payments
and benefits described above in Paragraph 2 are adequate and sufficient
consideration for all of your obligations under this Agreement.  You represent,
warrant and acknowledge that you have reported all hours worked as of the date
of this Agreement and have been paid for all such hours, and that WWE owes you
no wages, commissions, bonuses, stock, stock options, restricted shares, other
equity, sick pay, personal leave pay, severance pay, vacation pay or other
compensation or benefits or payments or form of remuneration of any kind or
nature, other than that specifically provided for in this Agreement.  In
addition, you represent that you have no known workplace injuries or
occupational diseases and have been provided and/or not been denied any leave to
which you may have been entitled under the federal or state Family and Medical
Leave Act.  You further represent that as of the date on which you execute this
Agreement, you are not aware of any facts, events, incidents or omissions that
could form the basis for you to make any claim against any of the WWE Parties
arising under the Fair Labor Standards Act or under the federal or state Family
and Medical Leave Acts. 

6.Subject to your rights pursuant to Paragraph 4(b) above, you will not
criticize or disparage any of the WWE Parties, or, to the maximum extent
permitted by law, issue any communication, written or otherwise, that reflects
adversely on any of the WWE Parties, except if testifying truthfully under oath
pursuant to any lawful court order or subpoena or otherwise responding to or
providing disclosures required by law or legal process. Subject to WWE's rights
pursuant to Paragraph 3(d) above, the members of WWE's Human Resources and Legal
Departments, and the members of WWE's current senior level executives to whom
you reported as of the Termination Date, will not criticize or disparage you to
third parties, or, to the maximum extent permitted by law, issue any
communication, written or otherwise, to third parties that reflects adversely on
you, except if testifying truthfully under oath pursuant to any lawful court
order or subpoena; or responding to or providing disclosures required by law,
regulation, or legal process. On the condition that you direct all such
inquiries to WWE's Human Resources Department, WWE 



 

--------------------------------------------------------------------------------

 

agrees to provide a neutral reference to prospective employers which shall
include only dates employed and your last position held.

7.(a) You agree not to disclose, nor use for your benefit or the benefit of any
other person or entity, any information received in connection with any of the
WWE Parties which is confidential or proprietary and (i) which has not been
disclosed publicly by WWE, (ii) which is otherwise not a matter of public
knowledge or (iii) which is a matter of public knowledge but you know or have
reason to know that such information became a matter of public knowledge through
an unauthorized disclosure (“Confidential Information”).  Confidential
Information shall include information the unauthorized disclosure or use of
which would reduce the value of such information to any of the WWE Parties or
otherwise damage any of the WWE Parties. Such Confidential Information may
include, without limitation, WWE’s client/vendor/talent lists, its trade
secrets, story lines, plot plans, scripts, any confidential, private, personal
or privileged information about (or provided by) any of the WWE Parties, WWE
talent or independent contractors, WWE employees or any client or prospective or
former client of WWE, information concerning any of the WWE Parties’ business or
financial affairs, including its/their books and records, commitments,
procedures, plans and prospects, products developed by WWE or current or
prospective transactions or business of WWE and any “inside information.” 

(b)    You hereby confirm that as of the date you execute this Agreement,  you
have delivered to WWE all written materials, records and documents in your
possession and you further confirm that you have retained no copies of any
written materials, records and documents (including those that are
electronically stored) made by you or coming into your possession during the
course of your employment with WWE, which contain or refer to any Confidential
Information. 

(c)  You further confirm that as of the date you execute this Agreement you have
delivered to WWE any and all property and equipment of WWE, including, but not
limited to, laptop computers, smart phones and blackberry devices, which may
have been provided to you and/or in your possession during your employment with
WWE.

8.Subject to your rights pursuant to paragraph 4(b) above, you agree not to
disclose the terms or contents of this Agreement, any claims that you did raise
or could have raised against any of the WWE Parties, or the facts and
circumstances underlying this Agreement, except in the following circumstances:

a.You may disclose the terms of this Agreement to a member of your immediate
family, so long as such family member agrees to be bound by the confidential
nature of this Agreement;

b.You may disclose the terms of this Agreement to: (i) your tax advisors so long
as such tax advisors agree in writing to be bound by the confidential nature of
this Agreement; (ii) taxing authorities if requested by such authorities and so
long as they are advised in writing of the confidential nature of this
Agreement; or (iii) your legal counsel whom you choose to consult regarding this
Agreement; and

c.Pursuant to the order of a court or governmental agency of competent
jurisdiction, or for purposes of securing enforcement of the terms and
conditions of this Agreement should that ever be necessary.





 

--------------------------------------------------------------------------------

 

           9.Upon service on you, or anyone acting on your behalf, of any
subpoena, order, directive or other legal process requiring you to engage in
conduct encompassed within Paragraphs 6, 7 or 8 of this Agreement, you or your
attorney shall immediately notify WWE of such service and of the content of any
testimony or information to be provided pursuant to such subpoena, order,
directive or other legal process and within two (2) business days send to the
undersigned representative of WWE, via overnight delivery, a copy of said
documents served upon you; unless such prior notice is prohibited by statute.

         10.All payments or benefits under this Agreement are subject to any
applicable employment or tax withholdings or deductions.  In addition, you and
WWE hereby agree that it is our mutual intention that all payments or benefits
provided under this Agreement comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and this Agreement shall be interpreted
accordingly.  You hereby are advised to seek independent advice from your tax
advisor(s) with respect to the application of Section 409A of the Code to any
payments or benefits under this Agreement. Notwithstanding any provision of this
Agreement to the contrary, to the extent that a payment or benefit provided
hereunder is subject to Section 409A and payable on account of your "separation
from service"  (as defined in Section 409A and the related regulations), such
payment will be delayed for a period of six months after your separation date
(or if earlier within thirty (30) days of  your date of death following the date
of such separation) if you are a "specified employee" (as defined in Section
409A and the related regulations) of WWE, as determined in accordance with the
regulations issued under Section 409A and the procedures established by WWE.
Notwithstanding the foregoing, this provision will not apply to (i) all payments
on separation from service that satisfy the short-term deferral rule of Treas.
Reg. §1.409A- 1(b)(4), (ii) to the portion of the payments on separation from
service that satisfy the requirements for separation pay due to an involuntary
separation from service under Treas. Reg. §1.409A-1(b)(9)(iii), and (iii) to any
payments that are otherwise exempt from the six month delay requirement of the
Treasury Regulations under Section 409A. Solely and specifically for purposes of
Section 409A of the Code, each payment made under this Agreement will be
designated as a "separate  payment" within the meaning of the Section 409A
(other than the nine (9) months of severance and benefits payments set forth in
your Offer Letter, dated January 16, 2009, which were not initially
designated  as "separate  payments"  within the meaning of Section 409A).
Notwithstanding the foregoing, WWE does not guarantee the tax treatment of any
payments or benefits under this Agreement, including without limitation under
the Code, federal, state or local laws.

11.You agree that if so requested by WWE after the Termination Date, you will
provide assistance and cooperation as may be needed from time to time, including
but not limited to providing, locating or obtaining information and documents
concerning any of the WWE Parties about which you are knowledgeable.  You
further agree that you will assist and cooperate with WWE in connection with the
defense or prosecution of any claim that may be made against or by and/or
involving any of the WWE Parties or in connection with any ongoing or future
investigation or dispute or claim of any kind involving any of the WWE Parties,
including any proceeding before any arbitral, administrative, judicial,
legislative, or other body or agency, including testifying in any proceeding to
the extent such claims, investigations or proceedings relate to services
performed or required to be performed by you, pertinent knowledge possessed by
you, or any act or omission by you.  You further agree to perform all acts and
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Paragraph. WWE shall reimburse you for actual, out of
pocket and pre-approved expenses incurred in connection with such matters.

12.In the unfortunate event that you die during the Salary Continuation Period,
as defined in Paragraph 2, any amounts that would have been paid to you had you
lived will be paid in a lump sum to



 

--------------------------------------------------------------------------------

 

your spouse, or if you do not have a legal spouse, to your designated
beneficiary under the designation you made in your WWE benefit policy.

13.If WWE reasonably determines that you have violated any of your obligations
under this Agreement, or any of your acts or omissions during your prior
employment or in the future constituted or would constitute “cause” as defined
in the WWE Severance Policy,  with the exception of the items set forth in
Sections 3.1 e, m or n of that Policy, then WWE will be entitled to stop the
continued salary and benefits provided in Paragraph 2, as well as seek repayment
of any and all payments and benefits already then provided to you pursuant to
Paragraph 2, plus any and all damages, with attorneys’ fees incurred pursuant to
Paragraph 18 below. Nothing herein shall diminish your rights pursuant to
Paragraph 4(b) of this Agreement and any actions expressly authorized by
Paragraph 4(b) shall not subject you to the provisions of this Paragraph. 

14.This Agreement constitutes the entire agreement between WWE and you, except
for your grant to WWE of intellectual property interests in and to work product
created by you during your employment at WWE, which is confirmed by the
Intellectual Property Rider attached to this Agreement, as well as the
Confidentiality/Non-Solicitation Agreement also attached to the initial draft of
this Agreement, and the provisions of the March 12, 2015 and March 18, 2018
Performance Stock, Retention and Non-Competition Agreements referenced herein in
Paragraph 3(b).   Except as set forth in the attached documents, this Agreement
supersedes and cancels all prior and contemporaneous written and oral
agreements, if any, between WWE and you.  You affirm that, in entering into this
Agreement, you are not relying upon any oral or written promise or statement
made by anyone at any time on behalf of any of the WWE Parties, unless
specifically set forth in this Agreement.

﻿

15.This Agreement is binding upon you and your successors, assigns, heirs,
executors, administrators and legal representatives.

16.If any of the provisions, terms or clauses of this Agreement is declared
illegal, unenforceable or ineffective in a legal forum, you and WWE jointly
request that such provision, term or clause be modified to the least extent
necessary to render it legal, valid and enforceable.  If any such provision,
term or clause of this Agreement cannot be so modified, then such provision,
term or clause shall be deemed null, void and severable, such that all other
provisions, terms and clauses of this Agreement shall remain valid and binding
upon both parties, unless this would fundamentally frustrate the purpose of this
Agreement.  This Agreement shall be interpreted under the laws of the State of
Connecticut, without regard to conflict of law principles.

17.You agree that in the event that you ever seek employment or re-employment
with any of the WWE Parties, such party may refuse to employ or re-employ you
for any reason or for no reason at all, and you may not and shall not file or
pursue any demand, complaint, cause of action, or claim against any of the WWE
Parties arising from or related to such refusal.  You also agree that the
execution of this Agreement is good, sufficient and legal cause for any of the
WWE Parties to reject any application by you for employment or re-employment
with any of the WWE Parties. On the other hand, you promise not to apply for any
job with the WWE Parties in the future and the mere fact of this provision
entitles the WWE Parties to reject your application or terminate you
immediately, if hired. 

18.You and WWE agree that, except as otherwise provided below, in the event of
any dispute related to or arising from this Agreement, such dispute shall be
submitted to binding arbitration.  Any



 

--------------------------------------------------------------------------------

 

such arbitration shall be conducted in accordance with the American Arbitration
Association (“AAA”) Rules for Employment Disputes then in effect, shall take
place in Stamford, Connecticut, and shall be conducted before a single neutral
arbitrator selected pursuant to the AAA rules and procedures. In any such
arbitration, in addition to any damages available under applicable law, the
prevailing party shall be entitled to recover its attorneys’ fees and costs from
the other party.  Nothing herein shall prohibit either party from seeking
injunctive or equitable relief from the state or federal courts of Connecticut
in an effort to prevent an actual or threatened breach of this Agreement or in
an effort to obtain specific performance of the terms and conditions of this
Agreement.  In any such injunction or equitable proceeding, the parties consent
to be subject to the jurisdiction of the state and federal courts located in
Connecticut and also consent to an award of attorneys’ fees and costs to the
prevailing party.

19.This Agreement may be executed separately, in separate counterparts, by you
and  WWE, and such execution shall be valid and binding, just as if you and WWE
each had signed the same original at the same time.

20.Without detracting in any respect from any other provision of this Agreement:

(a)In consideration of the payments and benefits provided to you as described in
Paragraph 2 of this Agreement, you acknowledge and agree that this Agreement
constitutes a knowing and voluntary waiver, release and discharge of all rights
or claims you have or may have against any of the WWE Parties, including, but
not limited to, all rights or claims alleging discrimination or retaliation
under any federal, state or local laws; that you have no physical or mental
impairment of any kind that has interfered with your ability to read and
understand the meaning of this Agreement or its terms; and that you are not
acting under the influence of any medication or mind-altering chemical of any
type when entering into this Agreement.

(b)You understand that, by entering into this Agreement, you do not waive rights
or claims that may arise after the date of your execution of this Agreement,
including without limitation any rights or claims that you may have to enforce
the terms and conditions of this Agreement.

(c)You agree and acknowledge that the payments and benefits provided to you as
described in Paragraph 2 of this Agreement are in addition to anything of value
to which you are already entitled.

(d)WWE hereby advises you that this Agreement is a legal document that imposes
binding legal obligations on you.  Accordingly, you were advised to consult with
an attorney of your own choice regarding the meaning of all terms and conditions
set forth herein prior to executing this Agreement, and you did consult with
Finn Dixon & Herling LLP.

(e)You were informed that you had twenty-one  (21) days from your receipt of the
initial draft of this Agreement in which to review and consider this Agreement,
although you could have opted to execute it sooner.  Your execution of this
Agreement signifies your acceptance of each and every term herein. Some
revisions from the initial draft as reflected in this Agreement were implemented
upon your request.

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 

YOU EXPRESSLY ACKNOWLEDGE AND REPRESENT THAT YOU HAVE READ THIS AGREEMENT
CAREFULLY; THAT YOU FULLY UNDERSTAND THE TERMS, CONDITIONS, AND SIGNIFICANCE OF
THIS AGREEMENT; THAT WWE HAS ADVISED YOU THAT YOU HAVE TWENTY-ONE (21) DAYS
WITHIN WHICH TO CONSIDER AND ACCEPT OR REJECT THE TERMS OF THIS AGREEMENT
(ALTHOUGH YOU MAY OPT TO EXECUTE IT SOONER.  CHANGES TO ANY TERM OF THIS
AGREEMENT SHALL NOT RE-START THE 21-DAY CONSIDERATION PERIOD); THAT WWE HAS
ADVISED YOU TO CONSULT WITH AN ATTORNEY CONCERNING THIS AGREEMENT; THAT YOU HAVE
HAD A FULL OPPORTUNITY TO REVIEW THIS AGREEMENT WITH AN ATTORNEY OF YOUR
CHOOSING; THAT YOU UNDERSTAND THAT THIS AGREEMENT HAS BINDING LEGAL EFFECT; AND
THAT YOU HAVE EXECUTED THIS AGREEMENT FREELY, KNOWINGLY AND VOLUNTARILY.  YOU
FURTHER HAVE BEEN ADVISED THAT YOU HAVE SEVEN (7) CALENDAR DAYS FROM THE DATE OF
YOUR ACCEPTANCE AND EXECUTION OF THIS AGREEMENT IN WHICH TO REVOKE YOUR
ACCEPTANCE. IN ORDER TO REVOKE THIS AGREEMENT, SUCH REVOCATION MUST COMPLY WITH
THE PROVISIONS OF PARAGRAPH 20(f) OF THIS AGREEMENT.  

﻿

PLEASE READ THIS AGREEMENT CAREFULLY AS IT HAS IMPORTANT LEGAL CONSEQUENCES.

﻿

﻿

Date:February 27, 2020/s/ Michelle Wilson

Michelle Wilson

WORLD WRESTLING ENTERTAINMENT, INC.

﻿

﻿

Date:  March 2, 2020/s/ Jim Johnstone 

Name:    Jim Johnstone

Title:      SVP, Human Resources

﻿

﻿

You must sign and return this Agreement to Jim Johnstone, SVP, Human Resources,
WWE, Inc., 1241 East Main St, Stamford, CT  06902, fax number (203)
328-2510, within twenty-one (21) days from the date you received it; i.e., no
later than midnight on February 20, 2020, or you may lose the opportunity to
receive the payments and benefits detailed herein.  You initially received this
Agreement on January 30, 2020.



 

--------------------------------------------------------------------------------

 



INTELLECTUAL PROPERTY RIDER


You reaffirm and agree that any inventions, materials and proceeds created by
you in connection with your relationship with WWE (hereinafter, the “Company”)
was done at the request of the Company as “works made for hire” and the Company
will be deemed the sole author thereof, automatically upon their creation, as
contemplated by Sections 101 and 201 of the United States Copyright Act of 1976
as amended (hereinafter, “the Act”).  In the event that any such works were not
works made for hire, you hereby irrevocably transfer and assign to the Company
in perpetuity throughout the world and in all manner, media and channels of
distribution now known or hereafter devised, developed or created, including but
not limited to electronic media and the internet, any and all rights, title and
interests, including but not limited to the copyright and other proprietary
rights, effective automatically as of the creation thereof.  In addition, you
reaffirm your irrevocable transfer and assignment, and hereby again irrevocably
transfer and assign, to the Company in perpetuity throughout the world any and
all rights, title and interests, including but not limited to copyrights, patent
rights, trade secrets, trademarks and other proprietary rights, in and to all
inventions, materials and proceeds created by you in connection with or arising
out of your relationship with the Company, effective automatically as of the
creation thereof.  You agree: (a) to disclose promptly in writing to the Company
all inventions, materials and proceeds hereunder; (b) to cooperate with and
assist the Company to apply for, and to execute any applications and/or
assignments reasonably necessary to obtain, any patent, copyright, trademark or
other statutory protection for such ideas, inventions and materials in the
Company’s name as the Company deems appropriate; and (c) to otherwise treat all
such materials as “Confidential Information or Trade Secrets.”  You hereby waive
any right of “droit moral” or similar right.

In addition, in connection with your relationship with the Company, you may have
been photographed, videotaped or otherwise recorded by the Company in connection
with Company Event(s) (“Footage”).  You hereby reaffirm and again grant the
Company the sole and exclusive right, including the right to authorize others,
to use and incorporate the Footage, in whole or in part, in conjunction with
other photographs and footage, and the right to use your name, voice, likeness
and/or biographical information (collectively, “Likeness”) in connection with
the exploitation, advertising, promotion and/or packaging of the Footage, the
Event(s) or any future events similar thereto and/or any product into which the
Footage may be incorporated, including but not limited to, radio, television,
home video or other motion picture programs or sound recordings (“Products”) at
such times and in such manner as the Company may elect in perpetuity throughout
the world, and to broadcast, exhibit and/or exploit the same in any and all
media, whether now or hereafter known or devised.  You further acknowledge and
agree that the Company shall be under no obligation to use or exploit the
Footage and/or Likeness; that you shall not be entitled to any further payments,
residuals, monies or other compensation arising out of the Company’s
exploitation of the Footage and/or Likeness in any manner, that you hereby
release, discharge and agree to save and hold harmless the Company and/or its
assignee from any and all claims of liability arising out of any use of the
Footage and/or Products; and that the Footage shall be the sole and exclusive
property of the Company in perpetuity.  In this regard, the Footage shall be
deemed created for the benefit of the Company as a “work made for hire” as
defined in the Act.



 

--------------------------------------------------------------------------------